       Case 1:20-cv-01437-CKK Document 21 Filed 06/23/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

____________________________________
                                       )
MOHAMED SOLTAN,                        )          Civil Action No.: 20-cv-1437 (CKK)
    Plaintiff,                         )
                                       )
v.                                     )
                                       )
                                       )
HAZEM ABDEL AZIZ EL BEBLAWI            )
    Defendant.                         )
                                       )


      PLAINTIFF MOHAMED SOLTAN’S OPPOSITION TO DEFENDANT’S
     MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING




                                           Eric L. Lewis (D.C. Bar #394643)
                                           Waleed Nassar (D.C. Bar #992659)
                                           Jeffrey D. Robinson (D.C. Bar #376037)
                                           Aisha E. Bembry (D.C. Bar #4889500)
                                           LEWIS BAACH KAUFMANN
                                           MIDDLEMISS PLLC
                                           1101 New York Ave., N.W, Suite 1000
                                           Washington, D.C. 20005
                                           (202) 833‐ 8900 (voice)
                                           (202) 466‐5738 (facsimile)

                                           Counsel for Plaintiff Mohamed Soltan
             Case 1:20-cv-01437-CKK Document 21 Filed 06/23/20 Page 2 of 9




                                                   TABLE OF CONTENTS

                                                                                                                                     PAGE

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION ...........................................................................................................................1

RELEVANT BACKGROUND .......................................................................................................2

A.        Defendant’s request for an extension of time and Plaintiff’s response ...............................2

B.        Exigent circumstances are escalating and necessitate an immediate hearing ......................3

LEGAL ARGUMENT .....................................................................................................................4

A.        Granting Defendant’s Motion would delay any investigation into urgent matters and
          prejudice the Plaintiff ...........................................................................................................4

B.        Defendant is not otherwise entitled to the lengthy 60-day extension being requested ........5

C.        Plaintiff does not oppose a reasonable extension that does not permit Defendant to act to
          obstruct justice ....................................................................................................................6

CONCLUSION ................................................................................................................................6




                                                                      i
            Case 1:20-cv-01437-CKK Document 21 Filed 06/23/20 Page 3 of 9




                                           TABLE OF AUTHORITIES

CASE                                                                                                                PAGE

Nikbin v. Islamic Republic of Iran,
       471 F. Supp. 2d 53, 69 (D.D.C. 2007) .................................................................................5


OTHER AUTHORITY

Hazem ElBeblawy: I met with President ElSisi right after I was elected and we discussed
Egyptian relations with IFIs.” Alyoum7 (November 4, 2014) Available at: Youm7.com ............ 4




                                                              ii
          Case 1:20-cv-01437-CKK Document 21 Filed 06/23/20 Page 4 of 9




                                        INTRODUCTION

       Plaintiff Mohamed Soltan (“Plaintiff” or “Mr. Soltan”) hereby opposes Defendant Hazem

Abdel Aziz El Beblawi’s (“Defendant’s” or “Defendant Beblawi’s”) Motion for Extension of Time

to File Responsive Pleading (ECF #13) (“Motion”). The principal issue raised by the Motion is

whether resolution of Defendant’s potential claims of immunity and jurisdictional challenges

should wait four or more months while Defendant interposes such claims as a basis to decline to

appear before the Court at an emergency status conference to answer questions about his

knowledge of or involvement in a series of disturbing and retaliatory actions taken against

Plaintiff’s family members in Egypt.

       In his Motion, Defendant Beblawi takes the position that his assertions of “serious

jurisdictional and immunity issues” are “inconsistent with Defendant participating in a status

conference,” (Motion at 3), but he offers no support for this claim. The import of Defendant

Beblawi’s position and his request for a 60-day extension of time to file a responsive pleading is

clear: if the Motion is granted and the Court accepts that the status hearing should not occur prior

to the resolution of immunity issues, the result will be a substantial delay of any inquiry whatsoever

into Defendant Beblawi’s conduct for a period of several months or for the Court to order any

remedies going forward. In the meantime, an escalating situation may get worse. It is for this

reason alone that the Plaintiff declined to consent to an extension and why the Court should deny

Defendant’s Motion.

       To the extent that Defendant requires additional time beyond that prescribed by the Federal

Rules to respond to the Complaint, such a request should be granted only to the extent that doing

so does not interfere with or delay the Court’s inquiry into the intimidation of Plaintiff and his

family members and Defendant’s involvement.
          Case 1:20-cv-01437-CKK Document 21 Filed 06/23/20 Page 5 of 9




                                  RELEVANT BACKGROUND

        A.      Defendant’s request for an extension of time and Plaintiff’s response

        On June 17, 2020, counsel for the Defendant requested an additional 60 days, beyond the

21 days allotted by the Federal Rules, to respond to the Complaint. See Declaration of Eric L.

Lewis (“Lewis Decl.”) at ¶2. Undersigned counsel responded by explaining that while generally

inclined to provide courtesies to opposing counsel and to accommodate reasonable requests for

extensions of time, the serious concern about the retaliatory and intimidating actions taken by the

Egyptian government (as detailed in Plaintiff’s Notice of Filing, ECF #11, and Motion for an

Emergency Status Conference, ECF #12) require that the matter of Defendant Beblawi’s

involvement in any such misconduct must be brought before the Court as soon as possible. Lewis

Decl. at ¶3. Counsel for Defendant Beblawi noted that they intended to contest jurisdiction and

raise an immunity defense (only referencing Defendant Beblawi’s employment status at the IMF),

and stated their position that these issues must be resolved before Defendant Beblawi comes before

the Court. Id. at ¶4. Defendant’s counsel requested that Plaintiff provide a response to the request

for an extension of time before the end of the day. Id. at 4.

        Undersigned counsel communicated later that afternoon that Mr. Soltan declined to consent

to any additional time specifically due to Defendant’s position that he is unwilling to come to

Court until the immunity and jurisdiction issues were resolved. Id. at 6. Under Defendant’s

proposed schedule, these issues would not be fully briefed until at least 131 days after service,

more than four months. Counsel advised that Mr. Soltan simply could not agree to a briefing

schedule that: “(i) would take us well into the autumn; (ii) would prevent Mr. Beblawi from being

examined with respect to his knowledge and communications about events in Egypt until the

immunity issues are resolved; and (iii) leave five of Mr. Soltan’s relatives held in jail and his family

in fear for their safety and security.” See Declaration of Timothy M. Broas at Exhibit A (Letter
                                                   2
          Case 1:20-cv-01437-CKK Document 21 Filed 06/23/20 Page 6 of 9




from Eric L. Lewis to Timothy M. Broas and Robert H. Bunzel, dated June 17, 2020 (ECF # 13-1

at Exhibit A). Undersigned counsel explained “[g]iven these unique and troubling circumstances,

we cannot agree to the scheduling order you have requested.” Id.

       B.      Exigent circumstances are escalating and necessitate an immediate hearing

       As detailed in Plaintiff’s memorandum in support of the motion for an emergency status

conference (ECF #12_1), days after the service of the Complaint, a series of troubling events

occurred in Egypt that apparently seek to intimidate Plaintiff and obstruct justice in this case. The

situation remains perilous and fluid – moving in a negative direction. As of the date of this

submission, Mr. Soltan’s father has disappeared after reports of an interrogation where he was

questioned concerning the lawsuit and his son, Mr. Soltan. See Third Declaration of Mohamed

Soltan (ECF #20_1 at ¶4-9). In addition, Mr. Soltan’s five cousins have now been located in Egypt

and charged, admittedly without underlying basis, with membership in a terrorist organization and

spreading false news – the precise crimes that were baselessly levied against Mr. Soltan and for

which he was sentenced to life in prison. Id. at ¶10-11. These are further obvious attempts to send

a message to Plaintiff and his family that Plaintiff must drop his case before this Court.

       Plaintiff has a good faith basis to believe that Defendant Beblawi, the former Egyptian

Prime Minister, may be involved in communicating with the security apparatus in Egypt, which

has been a causative factor in these attacks on his family. Indeed, in his Opposition to Plaintiff’s

Request for a Status Conference, Defendant Beblawi does not deny that he is communicating with

responsible officials in Egypt. ECF #19 at 2-3. Defendant Beblawi states that he works for the

IMF and not the Egyptian government and therefore he “has not, and simply cannot, control events

happening abroad.” ECF #13 at 5 n.4. From the outset of his tenure at the IMF in 2014 through

the present, however, Defendant Beblawi has maintained deep connections to the Egyptian regime



                                                  3
            Case 1:20-cv-01437-CKK Document 21 Filed 06/23/20 Page 7 of 9




and has been frequently reported in the Egyptian media as meeting with officials at the highest

level.1

          Plaintiff cannot agree to an extension if the result of such an extension is a delay of at least

four months in this Court’s considering the nature and extent of Defendant Beblawi’s role in or

knowledge of these attacks against Plaintiff’s family and responding to Plaintiff’s request for

relief.

                                        LEGAL ARGUMENT

          A.      Granting Defendant’s Motion would delay any investigation into urgent matters
                  and prejudice the Plaintiff

          Defendant seeks an additional 60 days beyond what the Federal Rules provide to file a

responsive pleading and a briefing schedule for his “anticipated motion to dismiss” that would

extend motion practice at least into October. Motion at 5. That is a long extension under any

circumstances.      But here, there are unique circumstances which make such an extension

particularly problematic.

          As Plaintiff addresses in its Reply in Support of its Motion for Emergency Status

Conference (ECF #20) (“Reply”), these multiple claims of immunity do not preclude a prompt

hearing and are without legal basis. In neither this filing nor in our Reply does Plaintiff seek to

litigate all the issues of immunity that Defendant Beblawi may potentially raise. It is clear,

however, from a review of the bases articulated in his recent filings that he does not have immunity

now and that he has raised no prima facie valid immunity defense that currently proscribes the

Court’s jurisdiction over him. Defendant does not have diplomatic immunity because of his

position at the IMF or because of his G-1 Visa Status. See ECF #20 at 5-6. Defendant also does


1
  See, e.g., “Hazem ElBeblawy: I met with President ElSisi right after I was elected and we
discussed Egyptian relations with IFIs.” Alyoum7 (November 4, 2014), Available at: Youm7.com.
(Title translated from original Arabic).
                                                     4
          Case 1:20-cv-01437-CKK Document 21 Filed 06/23/20 Page 8 of 9




not have foreign official immunity for acts that are actionable under the TVPA. See Id. at 7-8.

But for purposes of this pleading, it is sufficient to note that Defendant’s position would permit

the long extension requested to have the effect of preventing scrutiny of Defendant’s possible role

in fomenting extortionate conduct in Egypt to pressure Plaintiff to drop this case and preventing

orders precluding Defendant from taking further action.

       Defendant cannot have it both ways. He cannot refuse to come to Court to answer

questions and provide information allowing this Court to exercise its inherent authority to prevent

contempt or obstruction and at the same time seek a multiple month hiatus leaving these issues

unaddressed. In effect, Defendant seeks a lengthy extension to try to build a factual and legal

predicate for various kinds of immunity and, in the meantime, to allow obstructionist conduct to

remain unaddressed. If Defendant has a good case for immunity, he should bring it within the time

provided by the Federal Rules.

       B.      Defendant is not otherwise entitled to the lengthy 60-day extension being requested

       Defendant further argues that he is entitled to a 60-day extension to respond to the

Complaint under 28 U.S.C § 1608(d). Motion at 4. This statutory provision does not apply to this

case. The statute provides “a foreign state, a political subdivision thereof, or an agency or

instrumentality of a foreign state” with sixty days to serve an answer or file a responsive pleading.

28 U.S.C. § 1608(d). Notably, this enumerated list does not include former officials of a foreign

state who were sued in their personal capacity.2 Defendant cites two cases both of which are

inapposite as both involved motions for extensions granted either with consent or with no




2
 This court has previously held that other provisions of 28 U.S.C § 1608 related to service do not
apply to former foreign state officials now sued in their personal capacity. Nikbin v. Islamic
Republic of Iran, 471 F. Supp. 2d 53, 69 (D.D.C. 2007) (“The FSIA provisions for service of
process do not apply to claims brought against defendants in their personal capacity.”)
                                                 5
          Case 1:20-cv-01437-CKK Document 21 Filed 06/23/20 Page 9 of 9




opposition. In neither case was the motion granted with a backdrop of threats to Plaintiff’s family

explicitly premised on Plaintiff’s continued maintenance of this case. See Lewis v. Mutond, No.

16-1547 (D.D.C.) (Dkt.#12); see also Ben-Haim v. Avraham, No. 15-6669 (D.N.J.) (Dkt. #13).

       C.      Plaintiff does not oppose a reasonable extension that does not permit Defendant to
               obstruct justice
       Plaintiff would not be opposed to a reasonable amount of additional time provided that any

additional time will not delay an investigation into Plaintiff’s grave concerns that Defendant

Beblawi’s may be involved in attempts at intimidation and obstruction of justice.


                                        CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendant’s

Motion.

DATED:         June 23, 2020                 Respectfully submitted,


                                             /s/ Eric L. Lewis_________________
                                             Eric L. Lewis (D.C. Bar #394643)
                                             Waleed Nassar (D.C. Bar #992659)
                                             Jeffrey D. Robinson (D.C. Bar #376037)
                                             Aisha E. Bembry (D.C. Bar #4889500)
                                             LEWIS BAACH KAUFMANN MIDDLEMISS
                                             PLLC
                                             1101 New York Ave., N.W, Suite 1000
                                             Washington, D.C. 20005
                                             (202) 833‐ 8900 (voice)
                                             (202) 466‐5738 (facsimile)

                                             Counsel for Plaintiff Mohamed Soltan




                                                6
